           Case 1:18-cv-03560-JPO Document 53 Filed 05/13/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HILDEBERTO IBARRA PEREZ, et al.,
                     Plaintiffs,
                                                                   18-CV-3560 (JPO)
                      -v-
                                                                         ORDER
 149 STREET FOOD CORP., et al.,
                        Defendants.


J. PAUL OETKEN, District Judge:

         The Court has been notified that the parties have reached a settlement in this Fair Labor

Standards Act (“FLSA”) case, and they have submitted a proposed settlement for the Court’s

approval. (Dkt. No. 52, Exh. A.) The proposed settlement involves $62,000 to be allocated

between Plaintiffs and their counsel. (Dkt. No. 52 at 2, 20–21.) Approximately one-third of the

settlement sum will be collected in attorney’s fees and costs. (Dkt. No. 52 at 2–3, 21.)

         The Court has reviewed the terms of the proposed settlement and finds that they are fair

and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 203, 206 (2d Cir.

2015).

         To that end, the proposed settlement at Docket Number 52 is approved, and the case is

hereby DISMISSED WITH PREJUDICE. The Court shall retain jurisdiction solely to resolve

any disputes arising from the settlement agreement and the settlement of this action.

         The Clerk of Court is directed to close the case.

         SO ORDERED.

Dated: May 13, 2019
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
